Citation Nr: 0937254	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  04-16 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to May 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought. 

In January 2007, the Board remanded the case for further 
development which has been completed.  See Stegall v. West, 
11 Vet. App. 268 (1998).  As instructed, the Appeals 
Management Center (AMC) made appropriate efforts to obtain 
pertinent medical records and to conduct an examination of 
the Veteran.

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

In accordance with the prior remand, the Veteran was provided 
with a VA examination in October 2007.  The claims file was 
sent to the RO for review by the examiner before his 
examination.  Upon completion of the examination, the claims 
file was returned to the AMC without Volume I of the three 
volume claims file, which apparently contained the Veteran's 
service treatment records (STRs).  Although it is unclear 
what other records, if any, were contained in Volume I of the 
claims file, the Veteran's STRs are not in the claims file 
that is currently before the Board.  The Board notes that it 
did review the Veteran's STRs prior to issuing the January 
2007 remand and at that time did not note any apparent 
deficiencies in the claims file.  The Board also noted that 
the STRs were absent for evidence of any psychiatric 
condition.  Additionally, the June 2003 rating decision and 
April 2004 statement of the case reflected review by the RO 
of the Veteran's STRs and also noted the absence of evidence 
regarding a psychiatric condition during service.  Further, 
in a November 2006 informal hearing presentation, the 
Veteran's representative also noted his review of the 
Veteran's STRs and noted the absence of evidence regarding a 
psychiatric condition.

Regardless of whether the Veteran's STRs contain evidence 
regarding his claims, when a claimant's service medical 
records are lost or destroyed, the VA has a "heightened" duty 
to assist in the development of the claims.  Washington v. 
Nicholson, 19 Vet. App. 362, 369-70 (2005).  

Following a negative search at the RO for Volume I of the 
claims file, the AMC was instructed to rebuild the Veteran's 
claims file pursuant to the directives of the M21-1, Part II, 
3.13, (Change 35).  The Board notes that the current 
provisions pertaining to locating missing claims files are 
located in the M21-1MR, Part III, Subpart ii, Chapter 4, 
Section D.  The Veteran was also sent a January 2, 2009 
notice letter informing him that his "VA file" was missing 
and requesting that he provide a copy of all correspondence 
that he received from the VA in an attempt to rebuild the 
file.  The Veteran responded on January 22, 2009, enclosing 
copies of some correspondence from the VA as well as some 
copies of VA treatment records.  No copies of STRs were 
included in the Veteran's submission.

It appears that additional development and efforts to 
reconstruct the claims file must be undertaken.  It is also 
appears that the Veteran was not informed that his original 
STRs are missing and that he should submit any copies he may 
have.  Cf. 38 C.F.R. § 3.159(b), (c); (e); Washington, 19 
Vet. App. 362.  On remand, the AMC should conduct a detailed 
review of the claims file and to the extent practicable 
specifically annotate what evidence was contained in the 
missing Volume I.  If such evidence cannot be located or 
rebuilt at the RO or AMC, the AMC should notify the Veteran 
of what evidence is missing and give the Veteran a reasonable 
opportunity to submit copies of the evidence.

Additionally, the Board finds that another remand is required 
to procure additional evidence and possibly provide the 
Veteran with another examination.  As noted in the prior 
remand, while the evidence establishes that the Veteran 
suffers from current psychiatric disability, medical records 
showing treatment for depression or bipolar disorder shortly 
after his discharge from service in May 1986 may allow 
service connection to be established on a presumptive basis 
or establish chronicity of symptomatology from service. 38 
C.F.R. §§ 3.303(b), 3.307, 3.309.  In that regard, the Board 
ordered the AMC to obtain medical records from the Jefferson 
Barracks VA medical center (VAMC) from 1986 through 1995.  
The records that were received by the AMC, dated from October 
1988, indicate that the Veteran completed a "Desota, 
Missouri community program" in January 1988 and that the 
Veteran "maintained his sobriety for two months upon 
completion of the program."  On remand, the AMC should 
contact the Veteran to obtain that name and address of the 
facility and attempt to obtain a copy of the records. 

Further, if, and only if, medical records are obtained that 
show mental health treatment for depression or bipolar 
disorder, or otherwise suggest a link between the Veteran's 
current disorders and his time in service, the Veteran should 
be scheduled for a VA psychiatric examination to determine 
whether he currently suffers from depression and bipolar 
disorder as a result of his military service.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should conduct a detailed 
review of the claims file and to the 
extent practicable specifically annotate 
what evidence was contained in the 
missing Volume I.  If such evidence 
cannot be located or rebuilt at the RO or 
AMC, the AMC should notify the Veteran of 
what evidence is missing and give the 
Veteran a reasonable opportunity to 
submit copies of the evidence.

2.  The AMC should contact the Veteran to 
obtain the name and location of the 
Desota, Missouri, community program that 
at which he finished completion in 
January 1988, as reflected on the October 
1988 VAMC report .  If necessary, the 
Veteran should be furnished with a VA 
Form 4142 for the authorization to obtain 
private treatment records.

3.	If, and only if, medical records are 
obtained that
show psychiatric treatment for depression 
or bipolar disorder, or otherwise suggest 
a link between the Veteran's current 
disorders and his time in service, the 
Veteran should be scheduled for a VA 
psychiatric examination. The claims 
folder and a copy of this REMAND must be 
made available to the examiner in 
conjunction with the examination; the 
examiner must indicate that the claims 
folder was reviewed.

The examiner must address whether current 
diagnoses of depression and/or bipolar 
disorder can be made under the criteria 
of the DSM-IV. If the Veteran's 
symptomatology is indicative of either 
disorder, the examination report should 
include a response to the following:

State a medical opinion as to the 
likelihood (likely, unlikely, at 
least as likely as not) that the 
Veteran's depression and/or bipolar 
disorder are the result of his 
military service, as opposed to 
being due to some other factor or 
factors. (The term "at least as 
likely as not" does not mean within 
the realm of medical possibility, 
but rather that the medical evidence 
both for and against a conclusion is 
so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
it.)

The examiner should specifically consider 
whether the Veteran's depression and/or 
bipolar disorder may be related to the 
confirmed deaths of his friends, U.S. 
soldiers D.M. and J.D., during service in 
January 1985.

4.  After an appropriate period of time, 
or after the Veteran indicates he has no 
further evidence to submit, his claims 
for entitlement to service connection for 
depression and bipolar disorder must be 
readjudicated. In the event that the 
claims are not resolved to the 
satisfaction of the appellant, he should 
be provided a supplemental statement of 
the case (SSOC) which includes a summary 
of additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision. He should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



